PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4663


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

       v.

GEOFFREY THOMAS GATTIS,

             Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cr-00106-FL-1)



Argued: October 26, 2017                                     Decided: December 4, 2017


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by published opinion. Judge Niemeyer wrote the opinion, in which Judge King
and Judge Floyd joined.



ARGUED: Jennifer Claire Leisten, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant. Phillip Anthony Rubin, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee. ON BRIEF:
Thomas P. McNamara, Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United States
Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Seth M. Wood,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.




                                   2
NIEMEYER, Circuit Judge:

       After Geoffrey Gattis pleaded guilty to possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g)(1), the district court sentenced him to 70 months’

imprisonment, at the low end of the Sentencing Guidelines range that it had calculated.

In calculating that range, the court applied an enhanced base offense level under U.S.S.G.

§ 2K2.1(a)(4)(A), based on its conclusion that Gattis had a previous felony conviction for

a crime of violence. And it increased that level based, among other things, on its findings

that the offense involved 3 to 7 firearms and that Gattis had possessed a firearm in

connection with another felony offense. On appeal, Gattis challenges these Guidelines

decisions. He argues that his previous North Carolina felony conviction for common law

robbery does not qualify as a conviction for a “crime of violence” under the definition in

U.S.S.G. § 4B1.2(a) and that the government’s evidence was insufficient to support the

other two enhancements.

       We affirm, concluding that Gattis’s North Carolina common law robbery

conviction categorically qualified as a felony conviction for a crime of violence, as

provided in § 2K2.1(a)(4)(A) and defined in § 4B1.2(a). We also conclude that the

evidence was sufficient to support the district court’s additional enhancements.


                                             I

       On January 7, 2016, a resident of Oxford, North Carolina, called the Granville

County Sheriff’s Department to report that his home had been burglarized. Among the

items stolen were six firearms — including a 9-millimeter Glock semiautomatic handgun,



                                            3
a .22 caliber Marlin semiautomatic long rifle, and two assault rifles — as well as several

fully loaded large capacity magazines and a Kindle Fire tablet in a purple case.

       A few days later, on January 11, 2016, a woman named Ms. Watson, who resided

just outside Henderson, in Vance County North Carolina, filed a police report stating that

on January 8 she had heard automatic weapon fire and looked out her door to see two

men whom she knew — Geoffrey Gattis and Orrie Williams — shooting at a sign at the

end of her dead-end street. According to a federal law enforcement agent, Watson stated

that she was “very familiar” with Gattis because he stayed with her “on regular

occasions” and that she was “concerned” both about the shooting as well as the fact that

Gattis and Williams “were using the street as a dump site for household items and

furniture.”

       The next day, on January 12, 2016, officers with the Henderson Police Department

were conducting a driver’s license checkpoint when they observed a blue sedan turn

around in an apparent effort to evade the checkpoint. They stopped the vehicle — which

was driven by Williams and in which Gattis was a passenger — and after an officer asked

both men to step out of the car, Gattis attempted to flee on foot before struggling with the

officers who apprehended him. After he was apprehended, the officers recovered a

loaded 9-millimeter Glock handgun from his person — the same Glock handgun that had

been stolen from the Oxford residence on January 7, five days earlier.

       On January 13, 2016, the day following Gattis’s arrest, police officers searched

Watson’s residence and property with her consent, as well as the adjoining area where

she had reported seeing Gattis and Williams firing weapons. During the search, the


                                             4
officers recovered a .22 caliber Marlin rifle, 15 fully loaded large capacity magazines,

and a Kindle Fire tablet in a purple case — property matching the description of items

that, among others, had been taken during the January 7 burglary in Oxford. Officers

also recovered two other firearms, several other tablets and phones, a laptop, a pair of

sneakers, a valuable coin collection, a sterling silver tennis bracelet, a diamond sapphire

ring, and assorted papers and documents. Several of these items had been reported as

stolen during the burglary of another Oxford home on November 13, 2015, and other

items had been reported as stolen in Vance, Warren, and Franklin Counties.

       Gattis was indicted for the possession, as a felon, of the 9-millimeter Glock

handgun recovered from him during the January 12, 2016 traffic stop, in violation of 18

U.S.C. §§ 922(g)(1) and 924, and he pleaded guilty to the charge without a plea

agreement.

       In preparation for sentencing, a probation officer prepared a presentence report,

which noted that Gattis had a prior North Carolina felony conviction for common law

robbery; that a number of state felony charges were pending against Gattis in Vance,

Warren, and Franklin Counties stemming from four burglaries that had occurred between

November 2015 and January 2016; and that felony charges filed in Granville County

stemming from two burglaries had been dismissed. (Defense counsel later acknowledged

that those charges, which stemmed from the November 13, 2015 and January 7, 2016

burglaries in Oxford, had been “dismissed in favor of federal prosecution”).

       Calculating Gattis’s advisory sentencing range, the presentence report began with

an enhanced base offense level of 22 under U.S.S.G. § 2K2.1(a)(3), which applies, inter


                                            5
alia, “if (A) the offense involved a . . . semiautomatic firearm that is capable of accepting

a large capacity magazine . . . and (B) the defendant committed any part of the instant

offense subsequent to sustaining one felony conviction of either a crime of violence or a

controlled substance offense.” It then recommended that Gattis receive (1) a 2-level

increase under § 2K2.1(b)(1)(A) on the ground that the offense involved 3 to 7 firearms;

(2) a 2-level increase under § 2K2.1(b)(4)(A) on the ground that the offense involved a

stolen firearm; (3) a 4-level increase under § 2K2.1(b)(6)(B) on the ground that Gattis

had used or possessed a firearm or ammunition in connection with another felony

offense; and (4) a 3-level reduction under § 3E1.1 for acceptance of responsibility, for a

total offense level of 27. This offense level, combined with Gattis’s Criminal History

Category III, yielded a recommended sentencing range of 87 to 108 months’

imprisonment.

       Gattis objected to several aspects of the presentence report. With respect to the

report’s application of an enhanced base offense level under § 2K2.1(a)(3), he maintained

that his offense did not involve a semiautomatic firearm capable of accepting a large

capacity magazine and that his prior North Carolina common law robbery conviction was

not a conviction for a “crime of violence.”          And with respect to the additional

enhancements, he challenged the report’s conclusion that he was accountable for 3 to 7

firearms and that he had possessed a firearm or ammunition in connection with another

felony offense.

       At the sentencing hearing, the government stated that it was not prepared to offer

evidence to show that Gattis’s offense had involved a semiautomatic firearm capable of


                                             6
accepting a large capacity magazine, noting that while several large capacity magazines

had been recovered, no corresponding weapons had been found with them. The district

court accordingly sustained Gattis’s objection on that issue but rejected Gattis’s argument

that his prior North Carolina common law robbery conviction did not qualify as a

conviction for a crime of violence under the Guidelines. Thus, the court began with an

enhanced base offense level of 20 under § 2K2.1(a)(4), instead of the enhanced base

offense level of 22 under § 2K2.1(a)(3) that was recommended by the presentence report.

The court also overruled Gattis’s objections to the two other enhancements, finding it

“clear” that Gattis’s offense had involved at least 3 firearms and also finding, “based on

the preponderance of the evidence, including the specific items taken from the residence,

that it’s more likely than not that the defendant committed the offense in connection with

another felony offense.” Based on these rulings, Gattis’s total offense level became 25,

which, when combined with Criminal History Category III, resulted in an advisory

sentencing range of 70 to 87 months’ imprisonment. After considering the sentencing

factors specified in 18 U.S.C. § 3553(a), the court imposed a term of imprisonment of 70

months.

       From the district court’s judgment dated October 6, 2016, Gattis filed this appeal,

challenging only the district court’s calculation of his advisory sentencing range.

       On August 10, 2017, while this appeal was pending, the Chief of the Federal

Bureau of Prisons’ Designation and Sentence Computation Center sent a letter to the

district court indicating that on February 16, 2017, Gattis had been sentenced in a North

Carolina court to an 8-to-19-month term of imprisonment for possessing stolen property


                                             7
and inquiring whether his federal sentence should run concurrently or consecutively with

the state sentence.   In response, the district court filed an amended judgment on

September 5, 2017, ordering that Gattis’s federal sentence run concurrently with his

“imprisonment pursuant to the judgment in Franklin County.”


                                            II

      The primary issue presented is whether the district court erred by applying an

enhanced base offense level of 20 under § 2K2.1(a)(4)(A) — rather than a base offense

level of 14 under § 2K2.1(a)(6)(A) — based on its determination that Gattis’s prior North

Carolina felony conviction for common law robbery qualified as a felony conviction for a

“crime of violence,” as that term is defined in § 4B1.2(a). See U.S.S.G. § 2K2.1 cmt. n.1

(providing that, “[f]or the purposes of this guideline,” the term “‘crime of violence’ has

the meaning given . . . in § 4B1.2(a) and Application Note 1 of the Commentary to

§ 4B1.2”).

      In August 2016, the Sentencing Commission revised § 4B1.2’s definition of

“crime of violence,” see U.S. Sentencing Guidelines Manual, Supp. to App. C, Amend.

798 (eff. Aug. 1, 2016), and the new definition was in effect and applied to Gattis when

he was sentenced in October 2016. The new definition provides that “[t]he term ‘crime

of violence’ means any offense under federal or state law, punishable by imprisonment

for a term exceeding one year, that” either satisfies the “force clause” (i.e., “has as an

element the use, attempted use, or threatened use of physical force against the person of

another”) or is included in a list of enumerated crimes. U.S.S.G. § 4B1.2(a). The



                                            8
enumerated offenses are “murder, voluntary manslaughter, kidnapping, aggravated

assault, a forcible sex offense, . . . arson, extortion, . . . the use or unlawful possession of

[certain types of firearms or explosive material,]” and — as most relevant here —

“robbery.” Id. § 4B1.2(a)(2) (emphasis added). While § 4B1.2’s commentary defines a

few of the enumerated offenses, it leaves “robbery” undefined. See id. § 4B1.2 cmt. n.1.

       In United States v. Gardner, 823 F.3d 793, 801–04 (4th Cir. 2016), we concluded

that North Carolina common law robbery does not qualify as a “violent felony” under the

force clause of the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e)(2)(B)(i),

which is identical to and applied the same as the force clause in § 4B1.2(a)(1), see, e.g.,

United States v. King, 673 F.3d 274, 279 & n.3 (4th Cir. 2012). We explained in

Gardner that “North Carolina common law robbery does not necessarily [require] the

use, attempted use, or threatened use of ‘force capable of causing physical pain or injury

to another person,’ as required by the force clause.” 823 F.3d at 804 (emphasis added)

(quoting Johnson v. United States, 559 U.S. 133, 140 (2010)). This was so because the

Supreme Court of North Carolina had held that common law robbery could be committed

by using a lesser degree of force — namely, force “sufficient to compel the victim to part

with his property,” id. at 803 (quoting State v. Sawyer, 29 S.E.2d 34, 37 (N.C. 1944)) —

and the North Carolina Court of Appeals had upheld robbery convictions where, for

example, the defendant had taken property by pushing the victim’s hand or shoulder, id.

at 803–04 (citing State v. Chance, 662 S.E.2d 405, 2008 WL 2415981, at *3–4 (N.C. Ct.

App. June 17, 2008) (unpublished) and State v. Eldridge, 677 S.E.2d 14, 2009 WL
1525333 (N.C. Ct. App. June 2, 2009) (unpublished)).


                                               9
       Rather than relying on the force clause of § 4B1.2(a)(1), the government has

argued in this case that North Carolina common law robbery qualifies as a crime of

violence under the enumerated offenses clause in § 4B1.2(a)(2) because it is “robbery.”

Since the Guidelines do not provide a definition of robbery, the question of whether

North Carolina common law robbery qualifies as the enumerated offense of “robbery”

depends on “the generic, contemporary meaning” of robbery. Taylor v. United States,

495 U.S. 575, 598 (1990).

       Relying on Gardner, Gattis contends that North Carolina common law robbery

does not qualify as generic robbery because the North Carolina version of the offense

“can be committed with only minimal force.” Drawing from the Model Penal Code and

its commentary, he argues that we should define generic robbery as requiring a theft from

a victim who either sustains an injury or is threatened with or put in fear of being injured.

He argues alternatively that even under the definition of robbery provided by LaFave’s

Substantive Criminal Law treatise, for a robbery to be accomplished by means of force,

the offender must use at least more than the minimal force necessary to take an item from

the victim’s grasp. But because, according to Gattis, “the offense of North Carolina

common law robbery encompasses a theft during which the offender uses only de

minimis force,” North Carolina’s common law robbery offense is “overbroad” as

compared to generic robbery and “more closely resembles the generic offense of larceny

from the person.”

       The government, in contrast, contends that North Carolina common law robbery

“fits within the generic definition of robbery” because a robbery conviction in North


                                             10
Carolina requires proof that property was “taken from a person or a person’s presence by

means of force or putting in fear.” To determine robbery’s generic definition, it urges

that, like other courts of appeals to have considered the issue, we should rely on LaFave’s

treatise, rather than the Model Penal Code. And when relying on the contemporary

meaning of robbery identified by LaFave as the generic definition, the government

submits, it becomes clear that North Carolina defines its common law robbery offense in

a manner consistent with the generic definition.

       We agree with the government that North Carolina common law robbery

categorically qualifies as “robbery,” as that term is used within § 4B1.2(a)(2), and

therefore conclude that the district court properly applied an enhanced base offense level

under U.S.S.G. § 2K2.1(a)(4)(A) when calculating Gattis’s advisory sentencing range.

       When comparing a potential predicate offense to an enumerated crime, we must

first ascertain the “generally accepted contemporary meaning” of the enumerated crime,

Taylor, 495 U.S. at 596, giving the offense a “uniform definition independent of the

labels employed by the various States’ criminal codes,” id. at 592. While the historical

meaning of the crime at common law often provides the offense’s “core,” it is the

“contemporary usage of the term” that controls. Id. We thus must endeavor to determine

“the generic sense in which the term is now used in the criminal codes of most States,”

looking to sources like LaFave’s treatise and the Model Penal Code as appropriate. Id. at

598 & n.8; see also United States v. Flores-Granados, 783 F.3d 487, 490–91 (4th Cir.

2015); United States v. Peterson, 629 F.3d 432, 436 (4th Cir. 2011).




                                            11
       For determining the most widely accepted, contemporary meaning of robbery,

LaFave’s treatise proves to be much more helpful than the Model Penal Code. This is so

because the Model Penal Code’s definition of robbery — which requires proof that, “in

the course of committing a theft,” the defendant “inflict[ed] serious bodily injury,”

“threaten[ed] another with or purposefully put[] him in fear of immediate serious bodily

injury,” or “commit[ted] or threaten[ed] immediately to commit any felony of the first or

second degree,” Model Penal Code § 222.1 — has not been widely adopted. See, e.g.,

Model Penal Code & Commentaries, Part II § 222.1 cmt. 3(a), at 106 (Am. Law Inst.

1980) (“Nearly all current statutes disagree with the Model Code on this point and permit

a robbery prosecution on the basis of any degree of force or fear”). Thus, unlike when

determining the generic definitions of other crimes, the Model Penal Code does not

provide much assistance in determining robbery’s generic definition, at least with respect

to the minimum amount of force sufficient to commit the crime. Cf. Peterson, 629 F.3d

at 436 (concluding with respect to manslaughter “that the Model Penal Code provides the

best generic, contemporary, and modern definition, particularly because it has been

widely adopted” (emphasis added)).

       Therefore, rather than rely on the Model Penal Code’s definition of robbery, we

conclude, as supported by LaFave, that generic robbery is defined as the

“misappropriation of property under circumstances involving [immediate] danger to the

person.” 3 Wayne R. LaFave, Substantive Criminal Law § 20.3, at 173 (2d ed. 2003); see

also id. § 20.3(d)(2), at 187 (“[I]t is the immediacy of the threats that escalates the theft

from extortion to robbery” (emphasis added)); accord United States v. Yates, 866 F.3d
12
723, 734 (6th Cir. 2017); United States v. House, 825 F.3d 381, 387 (8th Cir. 2016);

United States v. Becerril-Lopez, 541 F.3d 881, 891 (9th Cir. 2008); United States v.

Santiesteban-Hernandez, 469 F.3d 376, 380 (5th Cir. 2006), abrogated on other grounds

by United States v. Rodriguez, 711 F.3d 541 (5th Cir. 2013). And we conclude further

that the “immediate danger” element in that definition is categorically satisfied by the

taking of property “from a person or a person’s presence by means of force or putting in

fear.” Santiesteban-Hernandez, 469 F.3d at 380; see also id. at 380 & nn.5–6 (explaining

that “[t]he immediate danger element . . . has been implemented by the states in two main

ways,” with “[t]he majority of states requir[ing] property to be taken from a person or a

person’s presence by means of force or putting in fear,” while eleven states “define the

immediate danger in terms of bodily injury”).

      The distinct crime of “larceny from the person” thus becomes “robbery” in the

generic sense only when the offender takes property by using force or by threatening

immediate physical harm.      See LaFave, supra, § 20.3(d), at 181.      With respect to

threatening harm, such a threat may be express or implicit, but it must be sufficient to

induce the victim to part with the property. See id. § 20.3(d)(2), at 185–87. As for the

amount of force that converts the crime of larceny from the person into robbery, we find

LaFave’s treatise particularly instructive.     It is clear, for example, that the act of

pickpocketing is larceny from the person, rather than robbery, because “[t]aking the

owner’s property by stealthily picking his pocket” does not involve the requisite degree

of force against the owner. LaFave, supra, § 20.3(d)(1), at 182. “[B]ut if the pickpocket

or his confederate jostles the owner, or if the owner, catching the pickpocket in the act,


                                              13
struggles unsuccessfully to keep possession, the pickpocket’s crime becomes robbery.”

Id. § 20.3(d)(1), at 182–83 (emphasis added).

       In the same way, we can distinguish between larceny from the person by the

sudden snatching of property and robbery. According to LaFave, “[t]he great weight of

authority . . . supports the view that there is not sufficient force to constitute robbery

when the thief snatches property from the owner’s grasp so suddenly that the owner

cannot offer any resistance to the taking.”      LaFave, supra, § 20.3(d)(1), at 181–82

(emphasis added). But “when the owner, aware of an impending snatching, resists it, or

when, the thief’s first attempt being ineffective to separate the owner from his property, a

struggle for the property is necessary before the thief can get possession thereof, there is

enough force to make the taking robbery.” Id. § 20.3(d)(1), at 182. In other words, in a

snatching case, if the defendant uses force to overcome the victim’s resistance or force

more than necessary to simply remove an item from the victim’s grasp, then the crime

constitutes generic robbery. See id. § 20.3(d)(1), at 182–83 nn.43–44, 48 (citing, e.g.,

Robinson v. State, 692 So. 2d 883, 886 (Fla. 1997) (“[I]n order for the snatching of

property from another to amount to robbery, the perpetrator must employ more than the

force necessary to remove the property from the person”); State v. Curley, 939 P.2d 1103,

1106 (N.M. Ct. App. 1997) (“[I]t would be robbery, not larceny, if the resistance afforded

is the wearing of a necklace around one’s neck that is broken by the force used to remove

it and the person to whom the necklace is attached is aware that it is being ripped from

her neck”); People v. Patton, 389 N.E.2d 1174, 1175 (Ill. 1979) (purse snatching did not

constitute robbery where “the purse was gone before [the victim] realized what had


                                            14
happened,” even though the defendant’s act of grabbing the purse from the victim’s

“fingertips” had “throw[n] her arm back ‘a little bit’”); Lear v. State, 6 P.2d 426, 427

(Ariz. 1931) (noting that while merely snatching is not a taking by force, “if there be a

struggle to keep it, or any violence, or disruption, the taking is robbery” (quoting Z.

Francis Wharton, A Treatise on Criminal Law § 1098, at 1297 (11th ed. 1912))).

      When comparing this generic, contemporary meaning of robbery to North

Carolina common law robbery, we find a clean match. As noted, robbery in its generic

sense is the misappropriation of property under circumstances involving immediate

danger to the person, and one such circumstance is when property is taken from a person

or his presence by means of force or putting in fear. Tracking this generic definition,

North Carolina defines robbery as the “felonious, non-consensual taking of money or

personal property from the person or presence of another by means of violence or fear.”

State v. Smith, 292 S.E.2d 264, 270 (N.C. 1982); see also State v. Robertson, 531 S.E.2d
490, 492 (N.C. Ct. App. 2000) (“Common law robbery requires proof of four elements:

(1) felonious, non-consensual taking of (2) money or other personal property (3) from the

person or presence of another (4) by means of force,” whether “actual or constructive”).

North Carolina common law robbery is thus subsumed within — and is a categorical

match with — generic robbery.

      Gattis’s only argument as to why North Carolina common law robbery is broader

than the definition of generic robbery that we have adopted is his contention that robbery

may be committed in North Carolina using less force than is necessary to commit generic

robbery by force. In this regard, he points to Gardner, which suggested that robbery can


                                           15
be committed in North Carolina with “even de minimis contact.” 823 F.3d at 803. But

the issue in Gardner was whether, under ACCA’s force clause, North Carolina common

law robbery necessarily involved the use, attempted use, or threatened use of “force

capable of causing physical pain or injury to another person,” Johnson, 559 U.S. at 140,

and it was only in this context that we observed that North Carolina common law robbery

can be committed through the use of a relatively minor degree of force — that is, an

amount of force incapable of causing physical pain or injury. Gardner, 823 F.3d at 803–

04.   Yet, as the LaFave treatise makes clear, to commit generic robbery by taking

property through the use of force, the defendant need not use a level of force capable of

causing physical pain or injury to another person. Rather, it is sufficient if the defendant

“jostles the owner” or uses only that force which is sufficient to overcome the victim’s

resistance. LaFave, supra, § 20.3(d)(1), at 182–83.

       North Carolina case law demonstrates that North Carolina’s version of common

law robbery hews precisely to the same line. The Supreme Court of North Carolina has

recognized that to commit a robbery through actual force (as opposed to constructive

force), the defendant must use a “degree of force . . . sufficient to compel the victim to

part with his property.” Sawyer, 29 S.E.2d at 37 (emphasis added). The actual force

used “must be of such a nature as to show that it was intended to overpower the party

robbed or prevent his resisting, and not merely to get possession of the property stolen.”

Robertson, 531 S.E.2d at 493 (some emphasis omitted) (quoting State v. John, 50 N.C.
163, 169 (5 Jones) (1857)). “In short, the victim must be induced to part with her

property as a result of the violence.” Id.


                                             16
       Consistent with these principles, the North Carolina Court of Appeals has held that

a “typical purse-snatching incident” — where “the only force used by [the] defendant

was that sufficient to remove [a] purse from [the victim’s] shoulder” — constitutes

“larceny, not robbery,” Robertson, 531 S.E.2d at 493, relying on “[t]he rule prevailing in

most jurisdictions . . . that the mere snatching or sudden taking of property from the

person of another does not in itself involve such force, violence, or putting in fear as will

constitute robbery,” id. (emphasis added) (quoting Peter G. Guthrie, Annotation, Purse

Snatching as Robbery or Theft, 42 A.L.R. 3d 1381, 1383 (1972)); see also State v.

Edwards, 646 S.E.2d 442, 2007 WL 1892498, at *3 (N.C. Ct. App. July 3, 2007)

(unpublished) (recognizing that North Carolina “courts have repeatedly held that mere

purse-snatching constitutes larceny, not robbery”). *

       In contrast, in Chance — one of the primary authorities on which Gattis relies —

the North Carolina Court of Appeals affirmed the defendant’s common law robbery

       *
         Ignoring the North Carolina Court of Appeals’ published decision in Robertson,
Gattis contends that State v. Smith, 709 S.E.2d 602, 2011 WL 532316 (N.C. Ct. App.
Feb. 15, 2011) (unpublished), shows that North Carolina permits a common law robbery
conviction where the defendant snatched a purse that lay on a table next to the victim.
But the holding in Smith does not rest on the minimum degree of force necessary to
commit robbery through the use of actual force. The defendant there had pleaded guilty
to common law robbery before challenging whether there was a sufficient factual basis to
support his guilty plea. In upholding the conviction, the court noted that defense
counsel’s statement during the plea hearing that the victim’s purse had been sitting on the
table beside her “merely indicates his position that actual force was not used, but does not
address, or dispute, the existence of constructive force.” Id. at *2 (emphasis added). The
court thus concluded that defense counsel’s statement did “not raise any serious question
as to whether the force element of robbery was satisfied.” Id.




                                             17
conviction based on evidence that the defendant had not only grabbed a box of cigarettes

out of the victim’s hand, but had also “pushed [the victim’s] hand off the box . . . in order

to get possession of it,” emphasizing the victim’s testimony that the defendant had

“grabbed [the box] with one hand and pushed [her] hand with the other.” 2008 WL
2415981, at *3–4. Similarly, in State v. Harris, 650 S.E.2d 845, 847–48 (N.C. Ct. App.

2007), the court “look[ed] to other jurisdictions for guidance” before concluding that the

act of snatching a gold necklace from a victim’s neck “involves sufficient actual force to

constitute robbery” since “a necklace is attached to a person in such a way that it offers

resistance to anyone who would try to pull it from the person’s neck.”

       These cases highlight that Gattis is simply incorrect when he asserts that “a

robbery conviction [in North Carolina] is possible even where the offender uses only the

de minimis force necessary to take an item from the victim’s possession.” (Emphasis

added). Instead, just like generic robbery committed through the use of force, to commit

robbery by force in North Carolina, the defendant must do more than stealthily

pickpocket or suddenly snatch; he must direct a degree of force towards the victim

beyond the minimum necessary to remove the item from the victim’s grasp.

       North Carolina case law also demonstrates why Gattis’s reliance on the Sixth

Circuit’s recent decision in Yates is misplaced. The Yates court held that an Ohio robbery

statute criminalizing the commission of a theft by “us[ing] or threaten[ing] the immediate

use of force against another,” 866 F.3d at 727 (quoting Ohio Rev. Code Ann.

§ 2911.02(A)(3)), did not qualify as generic robbery because Ohio courts had recognized

that “the act of forcibly removing a purse from an individual’s shoulder [was] sufficient”


                                             18
to violate the statute, id. at 734 (quoting State v. Juhasz, No. 14-1208, 2015 WL 5515826,

at *2 (Ohio Ct. App. Sept. 18, 2015)). In contrast, North Carolina law is quite clear that a

mere purse snatching constitutes larceny from the person and that the act only becomes

robbery if a struggle between the offender and the victim ensues, see Edwards, 2007 WL
1892498, at *2, or if the defendant otherwise uses more than the minimum amount of

force necessary to grab a purse from a person’s shoulder, see Robertson, 531 S.E.2d at

509; see also State v. Watson, 196 S.E.2d 212, 213–14 (N.C. 1973) (finding that

sufficient force existed to support a conviction for robbery where the defendant’s act of

snatching the victim’s purse from her arm broke the purse’s strap and dislocated the

victim’s arm).

       In sum, we conclude that North Carolina common law robbery qualifies as

“robbery,” as that term is used in U.S.S.G. § 4B1.2(a)(2), and that the district court

therefore properly applied an enhanced base offense level under § 2K2.1(a)(4)(A) on the

ground that Gattis had a prior felony conviction for a crime of violence.


                                            III

       Gattis also challenges the 2-level enhancement based on the number of weapons

involved in the offense, see U.S.S.G. § 2K2.1(b)(1)(A), and the 4-level enhancement

based on the district court’s finding that he had “used or possessed any firearm or

ammunition in connection with another felony offense,” id. § 2K2.1(b)(6)(B). He argues

that “[t]he government offered insufficient evidence to show” that either enhancement

applied. We disagree.



                                            19
       First, the district court applied a 2-level enhancement based on its finding, by a

preponderance of the evidence, that Gattis’s offense involved 3 to 7 firearms. This

enhancement is readily supported by the evidence showing that Gattis not only had actual

possession of the 9-millimeter Glock handgun that was recovered from his person during

the January 12, 2016 traffic stop, but that he also had constructive possession of the three

firearms that were recovered during the search of Watson’s property the next day. Gattis

contends that “the evidence failed to show that [he] exercised actual or constructive

possession over these items, or that he even knew that they were there,” asserting that

because “[t]he firearms were discovered outside, near an unsecured building on Watson’s

land,” “the area was accessible to anyone.” In making this argument, however, he

ignores the record evidence of his connection to the stolen property recovered from

Watson’s land. For example, there was evidence showing that Gattis stayed at Watson’s

house “on regular occasions” and that when Watson called the police on January 11 to

complain that Gattis and Williams had been shooting automatic weapons at the end of her

dead-end street, she had also told the police that “they were using the street as a dump

site for household items and furniture.” (Emphasis added). Moreover, the trove of stolen

goods found during the January 13 search included several items matching the specific

description of property that was stolen during the January 7 burglary of an Oxford home

— the same burglary during which the 9-millimeter Glock handgun recovered from

Gattis’s person was stolen. Thus, not only was there ample evidence supporting the

district court’s finding that Gattis illegally possessed both the 9-millimeter Glock and the

three additional firearms that were recovered from Watson’s property, but some of this


                                            20
same evidence also showed that Gattis’s unlawful possession of these three additional

firearms was “part of the same course of conduct or common scheme or plan” as his

offense of conviction. U.S.S.G. § 1B1.3(a)(2). In short, based on the evidence before it,

the district court properly applied a 2-level enhancement on the ground that Gattis’s

offense involved 3 to 7 firearms.

       Gattis’s challenge to the district court’s application of the 4-level enhancement

under § 2K2.1(b)(6)(B) also fails. Again, as relevant here, that enhancement applies if

the defendant “used or possessed any firearm or ammunition in connection with another

felony offense,” U.S.S.G. § 2K2.1(b)(6)(B) (emphasis added), and an application note

indicates that the “in connection with” requirement is satisfied “if the firearm or

ammunition facilitated, or had the potential of facilitating, another felony offense,” id.

cmt. n.14(A) (emphasis added). Another application note provides, as an example, that

the enhancement would apply to a defendant who had found and taken a firearm “during

the course of a burglary . . . even if the defendant did not engage in any other conduct

with that firearm during the course of the burglary” because, in such a case, “the presence

of the firearm ha[d] the potential of facilitating another felony offense.” Id. cmt. n.14(B).

       So too here.      The government’s evidence was sufficient to show, by a

preponderance, that from at least the middle of November 2015 through Gattis’s arrest on

January 12, 2016, Gattis and Williams were engaged in an ongoing felony conspiracy

either to commit burglary or, at minimum, to receive valuable stolen property.

Specifically, in addition to the evidence just noted, the record indicates that when police

searched Watson’s residence and property on January 13, 2016, they recovered thousands


                                             21
of dollars worth of items that had been stolen during at least six different burglaries in

four different counties between November 13, 2015, and January 7, 2016. The record

thus showed sufficiently both that Gattis had committed at least one other felony offense

— namely, an ongoing felony conspiracy — and that he possessed a firearm “in

connection” with that felony offense, as the handgun that he was carrying at the time of

his January 12 arrest clearly “had the potential of facilitating” the ongoing conspiracy by

serving as a potential means of protecting the stolen goods. U.S.S.G. § 2K2.1(b)(6)(B) &

cmt. n.14(A).

                                     *      *      *

      For the reasons given, we conclude that the district court properly calculated

Gattis’s sentencing range and accordingly affirm its judgment.

                                                                              AFFIRMED




                                            22